Title: To James Madison from John Gavino, 28 September 1804 (Abstract)
From: Gavino, John
To: Madison, James


28 September 1804, “South at Gibraltar.” No. 2. “I had the honour of addressing you the 20th: Instant [not found] advising the Contageous & Inflamatory fiver, that had Spread Amongst the Inhabitants, my Retiring to the South and leaving my office encharged with Mr: Humphrys, who I am sorry to say, was taken off in a few hours by the Fiver, I have also been attacked, but thank God, got rid of it, and am doing well; as to the Inhabitants in Town, are all Shut up in their Houses, nothing doing in buisness, every thing in a State of Confusion & distress, and the disorder Seems to keep up to the same pitch; Capn. Barron was at Cadiz the 20th: intendin⟨g⟩ proceeding the 21st: for the Tagus.
“I hear of nothing new.” Adds in a postscript: “Herewith a Dispatch from Consul Simpson.”
